DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 56 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 56 recites the limitation "the additional flow opening" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 31-36 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2009/0039249, hereinafter Wang in view of United States Application Publication No. 2012/0196314, hereinafter Nawaz.
Regarding claim 31, Wang teaches a particulate matter sensor device (item 30) for detecting or characterizing particulate matter in a flow of an aerosol sample guided through the particulate matter sensor device (paragraph [0060]), comprising: an enclosure, the enclosure comprising a flow inlet and a flow outlet and defining a flow channel for guiding the flow of the aerosol sample through the particulate matter sensor device from the flow inlet to the flow outlet (the structure guiding the flow from the inlet (item 40) to the outlet (item 84)); a radiation source (item 56) arranged and configured to emit radiation into the flow channel for interaction of the radiation with at least some of the particulate matter in the flow of the aerosol sample (figure 1 and paragraph [0060]); a radiation detector (item 80) arranged and configured to detect at least part of said radiation after interaction with the particulate matter (paragraph [0061] and figure 1).
Wang fails to teach a flow modifying device configured to at least locally modify the flow of the aerosol sample, the flow modifying device comprising an additional flow opening for creating an additional flow into the flow channel, wherein the flow modifying device is arranged closely upstream of the radiation detector or the radiation source, and wherein the additional flow opening is configured to create the additional flow in such a manner that the additional flow sheaths the radiation detector or the radiation source.
Nawaz teaches a three-dimensional hydrodynamic focusing device which has a flow modifying device (Nawaz, item 10) which has an additional flow opening (Nawaz, items 12, 16 and 18) which sheath the sample closely before detection (Nawaz, paragraph [0037]) which allows for improved analyte detection, chemical processing, biochemical processing, flow cytometry, chemical processing and the like (Nawaz, paragraph [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a flow modifying device which has an additional flow opening which sheaths the sample closely before detection because it would allow for improved analyte detection, chemical processing, biochemical processing, flow cytometry, chemical processing and the like (Nawaz, paragraph [0005]).
Regarding claim 32, Wang and Nawaz teach all limitations of claim 31; however, they fail to specifically disclose the distance from the flow opening to the radiation detector or radiation source.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum distance from the additional flow opening to the radiation detector or radiation source to a range of 8 mm or less which would allow for the minimum amount of distortion cause by diffusion and/or gravity (Nawaz, paragraph [0044]) (MPEP § 2144.05 (II)).  
Regarding claim 33, modified Wang teaches wherein the additional flow opening is slit-like and extends in a circumferential direction with respect to the cross-section of the flow channel (the opening 12 is considered to be slit-like and extends in a circumferential direction).
Regarding claim 34, modified Wang, as described above, teaches all limitations of claim 31; however, they fail to specifically teach a filter associated with the additional flow opening.
Wang further teaches a filter (item 115) to capture particles and prevent them from fouling the flow measuring device and to maintain the purity of the sheath flow stream (paragraph [0069]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a filter associated with the additional flow opening because it would prevent the additional flow from fouling the flow measuring device and to maintain the purity of the sheath flow stream (paragraph [0069]).
Regarding claim 35, modified Wang teaches comprising a secondary inlet that is separate from the flow inlet (see supra, the flow comes from a different part and is therefore separate from the sample flow), wherein the additional flow opening is supplied by a gas drawn into the particulate matter sensor device from the secondary inlet (intended use MPEP § 2114 (II)).
Regarding claim 36, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Wang and Nawaz and the apparatus of modified Wang is capable of having the additional flow being suction based. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Wang (see MPEP §2114).
Regarding claim 38, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Wang and Nawaz and the apparatus of modified Wang is capable of having the additional flow be equal to or less than 30% of a magnitude of the flow of the sample. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Wang (see MPEP §2114).

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Nawaz as applied to claim 31 above, and further in view of United States Application Publication No. 2011/0286888, hereinafter Barlag.
Regarding claim 37, Wang and Nawaz teach all limitations of claim 31; however, they fail to teach a circuit board having at least one through-hole, wherein the radiation detector is mounted on the circuit board, and wherein the particulate matter sensor device is configured such that the at least one additional flow traverses the circuit board through the at least one through-hole.
Barlag teaches a sensor device which has a circuit board (Barlag, paragraph [0046]) having at least one through-hole (Barlag, paragraph [0046]), wherein the radiation detector is mounted on the circuit board (Barlag, paragraph [0046]), so that the hole can allow for flow through the through-hole (Barlag, paragraph [0046]) and to hold and connect the detector on.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a circuit board with a through hole with the radiation detector mounted on the circuit board because it would allow for the hole to allow for flow through the through-hole (Barlag, paragraph [0046]) and to hold and connect the detector on the circuit board.

Claims 39-43 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Nawaz and United States Application Publication No. 2013/0047703, hereinafter Stengel.
Regarding claim 39, Wang teaches A particulate matter sensor device (item 30) for detecting or characterizing particulate matter in a flow of an aerosol sample guided through the particulate matter sensor device (paragraph [0060]), comprising: an enclosure, the enclosure comprising a flow inlet and a flow outlet and defining a flow channel for guiding the flow of the aerosol sample through the particulate matter sensor device from the flow inlet to the flow outlet (the structure guiding the flow from the inlet (item 40) to the outlet (item 84); a radiation source (item 56) arranged and configured to emit radiation into the flow channel for interaction of the radiation with at least some of the particulate matter in the flow of the aerosol sample (figure 1 and paragraph [0060]); a radiation detector (item 80) arranged and configured to detect at least part of said radiation after interaction with the particulate matter (paragraph [0061] and figure 1); wherein the particulate matter sensor device comprises a recess (item 48) arranged in said flow channel (figure 1), the radiation source or the radiation detector being received in the recess (figure 1).
Wang fails to teach a flow modifying device configured to at least locally modify the flow of the aerosol sample, the flow modifying device comprising an flow opening for creating an additional flow into the flow channel.
Nawaz teaches a three-dimensional hydrodynamic focusing device which has a flow modifying device (Nawaz, item 10) which has an additional flow opening (Nawaz, items 12, 16 and 18) which sheath the sample before detection (Nawaz, paragraph [0037]) which allows for improved analyte detection, chemical processing, biochemical processing, flow cytometry, chemical processing and the like (Nawaz, paragraph [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a flow modifying device which has an additional flow opening which sheaths the sample before detection because it would allow for improved analyte detection, chemical processing, biochemical processing, flow cytometry, chemical processing and the like (Nawaz, paragraph [0005]).
Wang and Nawaz fail to teach wherein the additional flow opening is arranged in the recess such that the additional flow enters the flow channel from the recess.
Stengel teaches a particulate sensor in which there is an additional opening near the sensor which provides a null gas to the sensor to prevent the soiling of sensor by the deposition of particulates (Stengel, paragraph [0043]),
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an additional opening in the recess because it would allow for a null gas to be provided to the sensor to prevent the soiling of sensor by the deposition of particulates (Stengel, paragraph [0043]),
Regarding claim 40, modified Wang teaches wherein the additional flow opening is configured to create the additional flow in such a manner that it sheaths the radiation detector or the radiation source (see supra).
Regarding claim 41, modified Wang, as described above, teaches all limitations of claim 39; however, they fail to specifically teach a filter associated with the additional flow opening.
Wang further teaches a filter (item 115) to capture particles and prevent them from fouling the flow measuring device and to maintain the purity of the sheath flow stream (paragraph [0069]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a filter associated with the additional flow opening because it would prevent the additional flow from fouling the flow measuring device and to maintain the purity of the sheath flow stream (paragraph [0069]).
Regarding claim 42, modified Wang teaches comprising a secondary inlet that is separate from the flow inlet (see supra, the flow comes from a different part and is therefore separate from the sample flow), wherein the additional flow opening is supplied by a gas drawn into the particulate matter sensor device from the secondary inlet (intended use MPEP § 2114 (II)).
Regarding claim 43, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Wang, Nawaz and Stengel and the apparatus of modified Wang is capable of having the additional flow being suction based. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Wang (see MPEP §2114).
Regarding claim 45, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Wang, Nawaz and Stengel and the apparatus of modified Wang is capable of having the additional flow be equal to or less than 30% of a magnitude of the flow of the sample. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Wang (see MPEP §2114).

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Nawaz and Stengel as applied to claim 39 above, and further in view of Barlag.
Regarding claim 44, Wang, Nawaz and Stengel teach all limitations of claim 39; however, they fail to teach a circuit board having at least one through-hole, wherein the radiation detector is mounted on the circuit board, and wherein the particulate matter sensor device is configured such that the at least one additional flow traverses the circuit board through the at least one through-hole.
Barlag teaches a sensor device which has a circuit board (Barlag, paragraph [0046]) having at least one through-hole (Barlag, paragraph [0046]), wherein the radiation detector is mounted on the circuit board (Barlag, paragraph [0046]), so that the hole can allow for flow through the through-hole (Barlag, paragraph [0046]) and to hold and connect the detector on.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a circuit board with a through hole with the radiation detector mounted on the circuit board because it would allow for the hole to allow for flow through the through-hole (Barlag, paragraph [0046]) and to hold and connect the detector on the circuit board.

Claims 46-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of United States Patent No. 5,247,188, hereinafter Borden.
Regarding claim 46, Wang teaches a particulate matter sensor device (item 30) for detecting or characterizing particulate matter in a flow of an aerosol sample guided through the particulate matter sensor device (paragraph [0060]), comprising: an enclosure, the enclosure comprising a flow inlet and a flow outlet and defining a flow channel for guiding the flow of the aerosol sample through the particulate matter sensor device from the flow inlet to the flow outlet (the structure guiding the flow from the inlet (item 40) to the outlet (item 84)); a radiation source (item 56) arranged and configured to emit radiation into the flow channel for interaction of the radiation with at least some of the particulate matter in the flow of the aerosol sample (figure 1 and paragraph [0060]); a radiation detector (item 80) arranged and configured to detect at least part of said radiation after interaction with the particulate matter (paragraph [0061] and figure 1).
Wang fails to teach a flow modifying device arranged closely upstream of the radiation detector or the radiation source, and configured to at least locally modify the flow of the aerosol sample for reducing particulate matter precipitation onto the radiation detector or onto the radiation source, wherein the flow modifying device comprises a constriction in or of the flow channel, the constriction being configured to direct at least part of the flow of the aerosol sample away from the radiation detector or the radiation source, wherein said constriction extends over a constriction region and defines a constriction maximum, and wherein the radiation detector or the radiation source are arranged in a constriction recess that is arranged in said constriction region and that extends radially into said constriction.
Borden teaches a particle monitor which has a flow modifying device (Borden, item 250) arranged closely upstream of the radiation detector or the radiation source (Borden, item 201), and configured to at least locally modify the flow of the aerosol sample for reducing particulate matter precipitation onto the radiation detector or onto the radiation source (Borden, column 3, lines 43-58), wherein the flow modifying device comprises a constriction in or of the flow channel (Borden, figure 3), the constriction being configured to direct at least part of the flow of the aerosol sample away from the radiation detector or the radiation source (Borden, figure 3), wherein said constriction extends over a constriction region and defines a constriction maximum (Borden, figure 3), and  wherein the radiation detector or the radiation source are arranged in a constriction recess (Borden, where item 201 is located) that is arranged in said constriction region and that extends radially into said constriction (Borden, figure 1) so that the gas can increase in velocity at the detector and decrease the total conductance due to the constriction opening (Borden, column 3, lines 43-58).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the flow modifying device of Borden which includes the constriction region and detector in the recess because it would increase the velocity of the gas at the detector and decrease the total conductance due to the constriction opening (Borden, column 3, lines 43-58).
Regarding claim 47, modified Wang teaches wherein said constriction recess is a blind hole (see supra).
Regarding claim 48, Wang and Borden teach all limitations of claim 46; however, they fail to specifically disclose the distance from the constriction maximum to the radiation detector or radiation source.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum distance from the constriction maximum to the radiation detector or radiation source to a range of 5 mm or less which would allow for the required velocity of the gas at the detector (Borden, column 3, lines 43-58) (MPEP § 2144.05 (II)).
Regarding claim 49, modified Wang teaches wherein said constriction constricts the flow channel in a continuous manner (see supra).
Regarding claim 50, Wang and Borden teach all limitations of claim 46; however, they fail to specifically disclose the ratio of a constricted clear minimum width at the constriction maximum and an average flow channel diameter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum ratio of a constricted clear minimum width at the constriction maximum and an average flow channel diameter to a range of 0.2 to 0.95 which would allow for the required velocity of the gas at the detector (Borden, column 3, lines 43-58) (MPEP § 2144.05 (II)).
Regarding claim 51, Wang and Borden teach all limitations of claim 46; however, they fail to specifically disclose a distance between the radiation detector and the constriction maximum is less than two thirds of a downstream half-length of the constriction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum distance between the radiation detector and the constriction maximum to less than two thirds of a downstream half-length of the constriction which would allow for the required velocity of the gas at the detector (Borden, column 3, lines 43-58) (MPEP § 2144.05 (II)).
Regarding claim 52, Wang and Borden teach all limitations of claim 46; however, they fail to specifically disclose the opening angle change per millimeter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum opening angle change per millimeter to a range of 1° per mm and 10° per mm which would allow for the required velocity of the gas at the detector (Borden, column 3, lines 43-58) (MPEP § 2144.05 (II)).
Regarding claim 53, Wang and Borden teach all limitations of claim 46; however, they fail to specifically disclose the maximum opening angle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum maximum opening angle to a range 1° and a stall angle, said stall angle being in a range of 5° to 10° which would allow for the required velocity of the gas at the detector (Borden, column 3, lines 43-58) (MPEP § 2144.05 (II)).
Regarding claim 54, Wang and Borden teach all limitations of claim 46; however, they fail to specifically disclose that the distance L0 between said constriction maximum and a position of a maximum opening angle Θmax follows a formula.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum maximum opening angle to a follow the formula listed in the claim which would allow for the required velocity of the gas at the detector (Borden, column 3, lines 43-58) (MPEP § 2144.05 (II)).

Claims 55 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Borden as applied to claim 46 above, and further in view of Nawaz.
Regarding claims 55 and 56, Wang and Borden teach all limitations of claim 46; however, they fail to teach wherein the flow modifying device comprises an additional flow opening wherein the additional flow opening is arranged upstream or downstream of the constriction maximum.
Nawaz teaches a three-dimensional hydrodynamic focusing device which has a flow modifying device (Nawaz, item 10) which has an additional flow opening (Nawaz, items 12, 16 and 18) which sheath the sample closely before detection (Nawaz, paragraph [0037]) which allows for improved analyte detection, chemical processing, biochemical processing, flow cytometry, chemical processing and the like (Nawaz, paragraph [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an additional flow opening to the flow modifying device which sheaths the sample closely before detection because it would allow for improved analyte detection, chemical processing, biochemical processing, flow cytometry, chemical processing and the like (Nawaz, paragraph [0005]).

Claims 57-63 and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Nawaz and United States Application Publication No. 2002/0100416, hereinafter Sun.
Regarding claim 57, Wang teaches a particulate matter sensor device (item 30) comprising: an enclosure defining a flow channel (the structure guiding the flow from the inlet (item 40) to the outlet (item 84)); a radiation source (item 56) for emitting radiation into the flow channel for interaction of the radiation with particulate matter in an aerosol sample in the flow channel (figure 1 and paragraph [0060]); a radiation detector (item 80) for detecting at least part of said radiation after interaction with the particulate matter (paragraph [0061] and figure 1).
Wang fails to teach an additional flow opening for creating an additional flow into the flow channel.
Nawaz teaches a three-dimensional hydrodynamic focusing device which has a flow modifying device (Nawaz, item 10) which has an additional flow opening (Nawaz, items 12, 16 and 18) which sheath the sample before detection (Nawaz, paragraph [0037]) which allows for improved analyte detection, chemical processing, biochemical processing, flow cytometry, chemical processing and the like (Nawaz, paragraph [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a flow modifying device which has an additional flow opening which sheaths the sample before detection because it would allow for improved analyte detection, chemical processing, biochemical processing, flow cytometry, chemical processing and the like (Nawaz, paragraph [0005]).
Wang and Nawaz fail to teach an environmental sensor for determining at least one environmental parameter, the environmental sensor being disposed in a flow path of the additional flow upstream from the additional flow opening.
Sun teaches an apparatus which determines the size of particles in which a temperature sensor (Sun, item 56) is utilized to determine the incoming temperature because the incoming temperature can affect the calibration for detectors within the device (Sun, paragraph [0050]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a temperature (environmental) sensor to the additional flow stream upstream of the detector because incoming temperature can affect the calibration for detectors within the device (Sun, paragraph [0050]).
Regarding claim 58, modified Wang teaches wherein the environmental sensor is configured to determine a temperature (see supra).
Regarding claim 59, modified Wang, as described above, teaches all limitations of claim 57; however, they fail to specifically teach a filter for filtering the additional flow and the environmental sensor downstream of the filter.
Wang further teaches a filter (item 115) to capture particles and prevent them from fouling the flow measuring device and to maintain the purity of the sheath flow stream (paragraph [0069]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a filter for filtering the additional flow and to have the environmental sensor downstream of the filter because it would prevent the additional flow from fouling the flow measuring device and to maintain the purity of the sheath flow stream (paragraph [0069]).
Regarding claim 60 modified Wang teaches wherein the flow path of the additional flow is delimited by the enclosure (see supra, there would be channels for the additional flow which is considered to be the enclosure).
Regarding claim 61, modified Wang teaches wherein the enclosure defines a primary flow inlet into the flow channel and a secondary flow inlet for receiving a gas (intended use MPEP § 2114 (II)) that is to form the additional flow, the secondary flow inlet being separate from the primary flow inlet (see supra, the flow comes from a different part and is therefore separate from the sample flow).
Regarding claim 62, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Wang, Nawaz and Sun and the apparatus of modified Wang is capable of having a negative pressure formed at the secondary flow inlet. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Wang (see MPEP §2114).
Regarding claim 63, wherein the radiation detector is arranged in a flow path of the additional flow downstream from the environmental sensor (see supra).
Regarding claim 67, modified Wang teaches comprising a compensation device configured to read out the environmental sensor and to derive an output parameter that is indicative of a property of a gas in the additional flow before said gas entered the particulate matter sensor device (see supra).


Claim 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Nawaz and Sun as applied to claim 57 above, and further in view of United States Application Publication No. 2014/0264077, hereinafter Tokhtuev.
Regarding claim 64, Wang, Nawaz and Sun teach all limitations of claim 57; however, the fail to teach the radiation detector and the environmental sensor are mounted on a common circuit board.
Tokhtuev teaches a detection system which has a temperature sensor and an optical detector formed on the same circuit board so that a more compact sensor can be made (Tokhtuev, paragraph [0074]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the radiation detector and the environmental sensor are mounted on a common circuit board because it would allow for a more compact sensor device (Tokhtuev, paragraph [0074]).
Regarding claim 66, modified Wang teaches wherein the radiation detector and the environmental sensor are arranged on opposite sides of the circuit board (see supra).

Claim 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Nawaz, Sun and Tokhtuev as applied to claim 64 above, and further in view of Barlag.
Regarding claim 65, Wang, Nawaz, Sun and Tokhtuev teach all limitations of claim 64; however, they fail to teach the circuit board comprises one or more through-holes allowing the additional flow to traverse the circuit board. 
Barlag teaches a sensor device which has a circuit board (Barlag, paragraph [0046]) having at least one through-hole (Barlag, paragraph [0046]), wherein the radiation detector is mounted on the circuit board (Barlag, paragraph [0046]), so that the hole can allow for flow through the through-hole (Barlag, paragraph [0046]) and to hold and connect the detector on.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a through-hole to the circuit board because it would allow for the hole to allow for flow through the through-hole (Barlag, paragraph [0046]) and to hold and connect the detector on the circuit board.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-35, 37-39, 46, 58 and 59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31-36, 38, 40, 41 and 45-48 of copending Application No. 17/478,808 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claim falls within the scope of the examined claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796